Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 24 is objected to because of the following informalities:  
In claim 24, please3 correct “frist” to - - first - -.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18-22, 25-30 and 35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FR2655735 (see translation and original document).
Regarding claim 18, FR2655735 teaches a sensor unit for a sensor/transmitter system for detecting at least rotational and linear movements of a component comprising magnetic poles (sensor 1 is configured as an axial and radial sensor for detecting motion of a rotating magnetic disc; see page 2 of the translation, top paragraph), the sensor unit comprising: 
a sensor formed by an electrically conducting conductor bar positioned transversely to a movement direction of a magnetic field of the component, wherein the conductor bar is part of a conducting wire arranged in a meander shape, wherein in the conductor bar, by a relative movement between the magnetic field of the component and the conductor bar, a voltage is produced (a conductive strand 4 comprises a plurality of meanders comprising radial branches 6 positioned transversely to a magnet of a rotor and generates a voltage; see page 2; see descriptions corresponding to Figs. 1 and 6 on pages 4 and 5 of the translation); and 
an evaluation electronics configured to evaluate the voltage produced in the conductor bar and supplied to the evaluation electronics (“The tongue shaped portion 3 of the sensor 1 protrudes outside, thus making it easy to ensure connection with the signal processing device not illustrated in the figure.” Wherein the sensor generates a voltage from the conductive strand. See Figs. 1 and 6; see the paragraphs corresponding to Fig. 6 on page 5 and the first paragraph of page 7).

Regarding claim 19, FR2655735 teaches wherein the voltage is produced by a charge separation in the conductor bar (one of ordinary skill in the art would appreciate that the voltage is produced in an equivalent manner as disclosed in the pending application and is produced by charge separation in accordance with Maxell’s equations which are fundamental in the art; see page 2).

Regarding claim 20, FR2655735 teaches further comprising a support wherein the conductor bar is arranged on the support (the conductor 4 are arranged on a flexible support film 11; see Fig. 1).

Regarding claim 21, FR2655735 teaches wherein the support has a first side and a second side facing away from the first side, wherein a plurality of said conductor bar are provided, wherein the plurality of said conductor bar includes a first conductor arranged on the first side and includes a second conductor bar arranged on the second side (the sensor includes a first half 31a with first coils 33 and a second half 31b with second coils 34 and where the first half 31a and second half 31b are folded around axis 28 results in a configuration wherein the first and second half face away with a first conductor on a first side and a second conductor on a second side; see Figs 7-9 and pages 5 and 6 corresponding to Figs. 7-9).

Regarding claim 22, FR2655735 teaches wherein the first conductor bar and the second conductor bar are electrically conductingly connected to each other (the first coils 33 and second coils 34 are electrically connected to each other; see Figs. 7-9 and pages 5 and 6 corresponding to Figs. 7 and 9).

Regarding claim 25, FR2655735 teaches wherein the support comprises at least one bending line for folding the support (the flexible sensor element 30 is folded around an axis 28; see Figs. 7-9; ee page 6 of translation corresponding to Figs. 7-9).

Regarding claim 26, FR2655735 teaches wherein the support is connected to the evaluation electronics (the gongue-shaped portion 3 makes it easy to ensure connection with the signal processing device; see Figs. 1 and 6; see page 5 corresponding to Fig. 6).

Regarding claim 27, FR2655735 teaches a sensor/transmitter system for detecting at least rotational and linear movements (sensor 1 is configured as an axial and radial sensor for detecting motion of a rotating magnetic disc; see page 2 of the translation, top paragraph), the sensor/transmitter system comprising: 
a component comprising magnetic poles (annular rotor 17 has on its periphery a plurality of magnetic batteries; see Figs. 6 and page 5 corresponding to Fig. 6); and 
a sensor unit correlated with the magnetic poles (the sensor element 1 detects the magnetic poles; see Fig. 6 and page 5 corresponding to Fig. 6), wherein the sensor unit comprises: 
a sensor formed by an electrically conducting conductor bar positioned transversely to a movement direction of a magnetic field of the component, wherein the conductor bar is part of a conducting wire arranged in a meander shape, wherein in the conductor bar, by a relative movement between the magnetic field of the component and the conductor bar, a voltage is produced (a conductive strand 4 comprises a plurality of meanders comprising radial branches 6 positioned transversely to a magnet of a rotor and generates a voltage; see page 2; see descriptions corresponding to Figs. 1 and 6 on pages 4 and 5 of the translation); and 
an evaluation electronics configured to evaluated the voltage produced in the conductor bar and supplied to the evaluation electronics (“The tongue shaped portion 3 of the sensor 1 protrudes outside, thus making it easy to ensure connection with the signal processing device not illustrated in the figure.” Wherein the sensor generates a voltage from the conductive strand. See Figs. 1 and 6; see the paragraphs corresponding to Fig. 6 on page 5 and the first paragraph of page 7).

Regarding claim 28, FR2655735 teaches wherein the component is an encoder (the device is an encoder of a roller bearing; see page 2 corresponding to French patent 2,558,223 and Figs. 10-14).

Regarding claims 29 and 30, FR2655735 teaches wherein the magnetic poles are permanent magnets or solenoids arranged on the encoder; and wherein the encoder is magnetized for forming the magnetic poles (the rotor element comprises a multipolar magnetic ring made of an elastomeric material including magnetized particles which would be equivalent to a permanent magnet on the encoder and an encoder which is magnetized; see top of page 4).

Regarding claim 35, FR2655735 teaches wherein the sensor unit comprises a support and wherein a plurality of said conductor bar are arranged on the support, wherein the plurality of said conductor bar are configured to provide different signal evaluations (the voltage is output as a differential signal from the multiple radial branches 6 of the conductive strand 4; see Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over FR2655735 (see translation and original document) in view of DE102016216330 (see translation and original document).

Regarding claim 23, FR2655735 fails to teach further comprising a high permeable layer positioned behind the first and second conductor bars.
DE102016216330 teaches comprising a high permeable layer positioned behind the first and second conductor bars (carrier wires are formed on a core made of soft magnetic material which are highly permeable; see middle of page 3 of translation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features of comprising a high permeable layer positioned behind the first and second conductor bars as taught in DE102016216330 into FR2655735 in order to gain the advantage of a core element capable of optimally guiding the magnetic field lines with a material which can be adapted to different contours, formed of a flexible material with a thin a compact arrangement.

Claims 24 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over FR2655735 (see translation and original document) in view of Joachimsthaler et al. US 2019/0086241 (Joachimsthaler).

Regarding claims 24 and 36, FR2655735 fails to teach wherein the first conductor bar on the first side is configured to detect a movement of the component and the second conductor bar on the second side is configured to detect one or more of a movement imprecision of the component, a shape deviation of the component, and a position deviation of the component; and wherein at least two of said sensor unit are arranged along the component.
Joachimsthaler teaches wherein the first conductor bar on the first side is configured to detect a movement of the component and the second conductor bar on the second side is configured to detect one or more of a movement imprecision of the component, a shape deviation of the component, and a position deviation of the component; and wherein at least two of said sensor unit are arranged along the component (sensors 20.1, 20.2 are arranged at opposite position of a carrier 12 and each sensor are used to determine a position for a motion sensor as well as eccentricity and wobbling; see [0105]-[0106]; see Fig. 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features of wherein the first conductor bar on the first side is configured to detect a movement of the component and the second conductor bar on the second side is configured to detect one or more of a movement imprecision of the component, a shape deviation of the component, and a position deviation of the component as taught in Joachimsthaler into FR2655735 in order to gain the advantage of using multiple sensors to determine the position, motion and any eccentricity making it possible to correct measurement errors resulting from eccentricity and wobbling.

Claims 31 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over FR2655735 (see translation and original document) in view of GB1423866 (corresponds to French Patent 2,178,224 which is cited in the primary reference).

Regarding claim 31, FR2655735 fails to explicitly teach wherein the sensor unit comprises a plurality of said conductor bar arranged to match a pole pitch of an arrangement of the magnetic poles.
GB1423866 wherein the sensor unit comprises a plurality of said conductor bar arranged to match a pole pitch of an arrangement of the magnetic poles (Fig. 3 shows wherein the pole pitch matches the pitch of the meandering coil which results in an increase in the magnitude of the sensed voltage; see Fig. 3; see page 2 of FR2655735).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features of wherein the sensor unit comprises a plurality of said conductor bar arranged to match a pole pitch of an arrangement of the magnetic poles as taught in GB1423866 into FR2655735 in order to gain the advantage of increasing the sensed voltage by N wherein N is the number of active strands.

Regarding claim 32, FR2655735 teaches wherein the sensor unit comprises at least two of said conductor bar, wherein the sensor unit extends across 3600 (the sensor 1 includes multiple branches 6 of the conductive strand 4 and wherein the sensor 1 extends across 3600).
FR2655735 teaches wherein the magnetic poles of the component provide a magnetization pattern with a uniform pole pitch.
GB1423866 teaches wherein the magnetic poles of the component provide a magnetization pattern with a uniform pole pitch (the poles are configured with a uniform pitch as shown in Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features wherein the magnetic poles of the component provide a magnetization pattern with a uniform pole pitch as taught in GB1423866 into FR2655735 in order to gain the advantage of determining the speed based on the frequency of which the voltage signal alters, wherein the accuracy relates to the number of poles as is well-known in the art.

Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over FR2655735 (see translation and original document) in view of Kajimoto US 5,574,364 (Kajimoto).

Regarding claim 33, FR2655735 fails to teach wherein the magnetization pattern comprises at least one reference mark.
Kajimoto teaches wherein the magnetization pattern comprises at least one reference mark (a reference position point 5a is included; see Figs. 5 and 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features wherein the magnetization pattern comprises at least one reference mark as taught in Kajimoto into FR2655735 in order to gain the advantage of a reference mark as is known in the art to indicate a reference position which may be used to count a number of rotations, or to identify a zero position.

Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over FR2655735 (see translation and original document) in view of Liddell et al. US 5,488,294 (Liddell).

Regarding claim 34 and 37, FR2655735 teaches wherein the sensor unit comprises at least two of said conductor bar, wherein the sensor unit extends across 3600 (the sensor 1 includes multiple branches 6 of the conductive strand 4 and wherein the sensor 1 extends across 3600). 
FR2655735 fails to teach wherein the magnetic poles of the component provide a magnetization pattern with a non-uniform pole pitch; and wherein the component is magnetized such that an amplitude modulation and/or frequency modulation is possible.
Liddell teaches wherein the magnetic poles of the component provide a magnetization pattern with a non-uniform pole pitch, and wherein the component is magnetized such that an amplitude modulation and/or frequency modulation is possible (the spacing of the magnetization pattern is non-uniform and magnetized such that amplitude and frequency modulation is possible; see Figs. 7-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features wherein the magnetic poles of the component provide a magnetization pattern with a non-uniform pole pitch, and wherein the component is magnetized such that an amplitude modulation and/or frequency modulation is possible as taught in Liddell into FR2655735 in order to gain the advantage of a unique position signal which aids in calibration such the effects on the zero crossing positions of the curves will be provided in an advantageous manner.

Claim 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over FR2655735 (see translation and original document).

Regarding claim 38, FR2655735 fails to explicitly teach wherein the component is absolute-coded according to the vernier principle. However, as disclosed by the applicant in para. [0106] of the pending application, the Vernier principle is well-known in the art for rotary encoders and calipers in order to determine an absolute coding for the position of an encoder or caliper.

Claim 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over FR2655735 (see translation and original document) in view of Marauska et al. US 2019/0383644 (Marauska).

Regarding claim 39, FR2655735 fails to teach wherein, for influencing a signal level, the magnetic poles of the component are positioned differently in a targeted manner in an axial direction (y direction) of the component.
Marauska teaches wherein, for influencing a signal level, the magnetic poles of the component are positioned differently in a targeted manner in an axial direction (y direction) of the component (the axial direction of the magnetic components have different values resulting in asymmetrical values for the produced magnetic field; see Figs. 11-13; [0036], [0048]-[0049]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features wherein the magnetic poles of the component provide a magnetization pattern with a non-uniform pole pitch, and wherein the component is magnetized such that an amplitude modulation and/or frequency modulation is possible as taught in Marauska into FR2655735 in order to gain the advantage of creating a distinct feature in the magnetic field produced by the magnet and sensed by a magnetic field wherein the defined  asymmetrical magnetization results in a rotation dependent effect yielding a unique profile over a full 360 degree rotation of the magnet.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN LEE YENINAS whose telephone number is (571)270-0372. The examiner can normally be reached M - F 10 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on (571) 272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN L YENINAS/Examiner, Art Unit 2868